DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "wherein the plate stack further comprises: first partition weirs which are formed on at least one of two plate surfaces of a plurality of plate surfaces formed by the plurality of plates, the two plate surfaces forming a corresponding one of the first heat exchange flow passages therebetween, the first partition weirs being symmetrically arranged with respect to a center line connecting centers of the two through holes as viewed from the stacking direction of the plates so as to be oblique with respect to the center line; and a flow passage formed along the center line on a side of at least a through hole, of the two through holes, from which the first heat exchange fluid is introduced." The closest prior art of record Takeda (US Patent No.: 10,458,713) discloses the stacked plate heat exchanger with the two center holes on the plates with various channels on the plates, but not the partition weirs arranged symmetrically to the center line of the plate as claimed. Although it is well known to provide various flow channels on heat exchanger plates, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763